DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 7/6/2022.
Claims 1-2, 9 and 19 have been amended.
Claims 1-19 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding to the 112(a) rejection and 112(b) rejection, 
Applicant argues on pages 9-10 of the Remarks that a PHOSITA would have understand the meaning of the word “only” and the written description as a whole shows possession of “analyzing a transaction and, applying a data loss prevention (DLP) profile on the transaction when the determined activity is an upload or download activity; analyzing the transaction and, not applying the DLP profile on the transaction when the determined activity is not the upload or download activity”.
In response to the above argument, Examiner respectfully disagrees.  Applicant does not provide evidence of where in the Applicant’s specification provides support for the negative limitation, therefore, the rejections are maintained.  Paragraph 0175 of the Applicant’s disclosure states “the selected PCI search pattern only applies to upload and download content-level activities”.  The statement “the selected PCI search pattern only applies to upload and download” recited in paragraph 0175 is not a binary proposition.  It only recites one action not two actions as Applicant’s allegation.  The written description fails to describe an algorithm/steps/flows that performs the function “analyzing the transaction and, not applying the DLP profile on the transaction when the determined activity is not the upload or download activity” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. 
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9 and 19 recite computer-implemented functions including, among other limitations, “analyzing the transaction and, not applying the DLP profile on the transaction when the determined function or activity is not the upload or download function or activity”.  The claims lack sufficient written description to show the applicant possessed the full scope of the invention recited in the claim, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.  See Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) and MPEP 2161.01 (I).
Applicant’s specification does not describe an algorithm/steps/flows that performs the function “analyzing the transaction and, not applying the DLP profile on the transaction when the determined function or activity is not the upload or download function or activity” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  For example, Applicant’s specification discloses “the selected PCI search pattern only applies to upload and download content-level activities ….”; “upload meeting notes, add leads, or define new campaigns”; “inspection logic can identify these events and link policy evaluations to each transaction boundary enabling actions to be taken”; “Apply PCI ContentProfile to only cloud storage services”; “user activity-type (e.g. upload, download, or view)”; “Content policies 181 can be set that send an alert when content matches, blocks activities such as upload, download, restrict access, change ownership” Spec. ¶0141, ¶0129, ¶0159, ¶0162, ¶0175 and ¶0182. 
The Applicant is respectfully reminded that the MPEP section 2163.02, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); and MPEP section 2163.03, "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." See Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”  Here, the Examiner does not find the description, drawing or formula as complete nor distinguishing to show that the applicant was in possession of the claimed invention. Applicant is also reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Applicant is also respectfully reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(1).
Dependent claims 2-8 and 10-18 fail to cure this deficiency of independent claims 1, 9 and 19 (set forth directly above) and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 19, the claims are rejected for lack of sufficient written description.  According to MPEP 2161.01 (I), a rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection.  According to MPEP 2173, 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  Therefore, the claim must be rejected under 112(b) because it does not comply with written description requirement under 35 U.S.C 112(a).
Dependent claims 2-8 and 10-18 fail to cure this deficiency of independent claims 1, 9 and 19 (set forth directly above) and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lad et al. (US 9917817) (hereinafter Lad) in view of Ismail et al. (US 20140269279) (hereinafter Ismail).
Regarding claim 1, Lad discloses a computer-implemented method of monitoring and controlling enterprise information stored on a cloud computing service (CCS), the method including: using a cross-application monitor to determine an activity being requested by a client via an application programming interface (API) of a cloud computing service (CCS), wherein the activity is determined based on parsing an API data string exchanged between the client and the API (Lad: column 4 lines 43-53; and column 5 lines 31-65, “the DLP agent includes capabilities of intercepting data that is exiting the system while being saved on universal serial bus (USB) devices, being sent out as emails, being uploaded to the cloud, etc. The DLP agent accomplishes this through a signed kernel module that injects a dynamic link library (DLL) into all processes running on the system. The injected DLL, in turn, is responsible for intercepting system-level application programming interface (API) calls made by the application to monitor the applications for actions leading to data being leaked out”); based on applying the DLP profile on the transaction, identifying sensitive information (Lad: column 4 lines 43-64, “The intercepted operation is then associated with the data being sent out of the system. Also, DLP uses existing content blades to identifying any sensitive portion of the data being sent out. The file containing sensitive data is then provided to the integrated encryption and/or tokenization agent, along with the location of the sensitive data in the file. The encryption and/or tokenization agent sends the data to the DPM server,”); and triggering a security action to prevent exfiltration of the sensitive information via the transaction (Lad: column 6 lines 28-60, “to consider movement of such files to outside of the machine as a policy violation, and to trigger a customized action in response to a policy violation”… “when the DLP agent 209 intercepts sensitive outgoing data (for example, outgoing data directed towards the storage provider 214), the integrated application 206 triggers a mechanism to filter out the intercepted sensitive data and tokenizes or encrypts the intercepted sensitive data using the DPM agent 207”.  //Examiner notes: Encrypting the intercepted sensitive data is mapped to triggering the security action to prevent exfiltration of the sensitive information).	analyzing a transaction and, applying a data loss prevention (DLP) profile on  the transaction when the determined function or activity is an upload or download function or activity (Lad: column 4 lines 43-64; and column 5 lines 31-67; and column 6 lines 1-60, “intercepting data that is exiting the system while being saved on universal serial bus (USB) devices, being sent out as emails, being uploaded to the cloud, etc.”… “DLP uses existing content blades to identifying any sensitive portion of the data being sent out. The file containing sensitive data is then provided to the integrated encryption and/or tokenization agent, along with the location of the sensitive data in the file”…”incoming data from the cloud can be intercepted…and encrypted”).
Lad discloses intercepting the upload and download activity (i.e., a transaction), identifying the data associated with the transaction to check for any sensitive portion of data being sent out by the upload activity and applying the data loss prevention to the identified sensitive portion of the data but Lad does not explicitly disclose a second scenario where analyzing the transaction and, not applying the DLP profile on the transaction when the determined function or activity is not the upload or download function or activity.  	On the other hand, Ismail discloses analyzing the transaction and, not applying the DLP profile on the transaction when the determined function or activity is not the upload or download function or activity (Ismail: paragraphs 0051-0052, 0070, 0215, 0256, 0317, 0325, 0328 and , “the request method can indicate the type of HTTP request generated by the mobile application or client. In one embodiment, response to a request can be identified as cacheable or potentially cacheable if the request method is a GET request or POST request. Other types of requests (e.g., OPTIONS, HEAD, PUT, DELETE, TRACE, or CONNECT)”…“apply different policies to different types of traffic request”… “performing mobile traffic categorization and policy implementation based on application behavior and/or user activity”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lad and Ismail before him or her, to modify the system of Lad to incorporate Ismail’s teaching, which discloses the configuration to apply different polices to different types of traffic request, into the teaching of Lad, which discloses the analyzing of a transaction and applying a data loss prevention profile on the transaction when the determined activity is an upload or download activity, to result in the aforementioned limitations of the claimed invention.	The suggestion/motivation for doing so would be for optimizing network use and device resources in performing traffic categorization and policy implementation (Ismail: paragraph 0047).  In addition, Lad and Ismail teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, traffic monitoring and data protection. 
Regarding claim 9, claim 9 discloses a method claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.
Regarding claim 19, claim 19 discloses a medium claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 19 and rejected for the same reasons.
Regarding claims 2 and 12, Lad as modified further discloses including: using the cross-application monitor to determine a file type of a file for which the function or the activity is being requested (Lad: column 4 lines 54-64; column 5 lines 5-11; and column 6 lines 53-54, “the user may wish to only encrypt select portions of the data (for example, portions that are deemed sensitive)”… “only the identified/intercepted sensitive portion of the outgoing set of data is encrypted”); and selectively applying the DLP profile to the content in the file based on at least the determined file type (Lad: column 4 lines 54-64; column 5 lines 5-11; and column 6 lines 53-54, “the user may wish to only encrypt select portions of the data (for example, portions that are deemed sensitive)”… “only the identified/intercepted sensitive portion of the outgoing set of data is encrypted”).
Regarding claim 10, Lad as modified further discloses wherein the security action is further restricting access of files that contain the sensitive information (Lad: column 6 lines 24-34, “to flag or identify files containing certain content (as described in applicable content blades) as sensitive, to consider movement of such files to outside of the machine as a policy violation, and to trigger a customized action in response to a policy violation. The customized action can invoke the DPM agent with the file name and location of sensitive data as input. The DPM agent can also use the DPM server to tokenize/encrypt the data as applicable”).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lad in view of Ismail, and further in view of Tsai et al. (US 20140344573) (hereinafter Tsai).
Regarding claim 3 and 13, Lad in view of Ismail does not explicitly disclose the following limitations which are disclosed by Tsai, further including: using the cross-application monitor to determine whether the file is password protected (Tsai: paragraphs 0040 and 0043, “monitor and determine by password collecting module 30 as to whether the application is executing a file encryption procedure. Go to block 204 when the determination is affirmative”); and selectively applying the DLP profile to the content in the file if the file is password protected (Tsai: paragraphs 0053-0054, “determine preliminarily by DLP module 40 as to whether to attempt to decrypt (for example, by comparing meta data of encrypted files and meta data of passwords collected by password collecting module 30) with the passwords collected by password collecting module 30 according to the identified meta data of the encrypted files. Go to block 404 to attempt to decrypt when the determination is affirmative, otherwise go to block 450 to execute a predetermine policy, for example, refusing to send the encrypted files to extranet 50, or sending messages to request encrypted file senders to provide passwords”).  Lad in view of Ismail and Tsai are analogous art because they are from the same field of endeavor, traffic monitoring and data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lad in view of Ismail and Tsai before him or her, to modify the system of Lad in view of Ismail to include applying the DLP profile to the content in the file if the file is password protected of Tsai.  The suggestion/motivation for doing so would have been to prevent privacy infringement, but also reduce the required system resources greatly (Tsai: paragraph 0008).

Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lad in view of Ismail, and further in view of Hastings (US 9197628) hereinafter Hastings).
Regarding claims 4 and 14, Lad in view of Ismail does not explicitly disclose the following limitations which are disclosed by Hastings, wherein the predefined data identifiers include common sensitive string patterns, which further include multi-part string patterns and sub-string patterns (Hastings: column 10 lines 40-51, “a regular expression of the sensitive information or a string that should be matched in the content of the requests or command. The following are exemplary regular expressions that may be used to identify the existence of a credit card number or a social security number within a field: Visa Credit Card Numbers: ^4[0-9][12](?:[0-9][3])?$ Master Card Credit Card Numbers: ^5[1-5][0-9][14]$ Social Security Number (SSN): ^([[:digit:]] [3][-][[:digit:]][2][-][[:digit:]][4]|[[:digit:]][9])$”).  Lad in view of Ismail and Hastings are analogous art because they are from the same field of endeavor, traffic monitoring and data protection. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lad in view of Ismail and Hastings before him or her, to modify the system of Lad in view of Ismail to include the regular expressions are configured to detect existence of one or more forms of sensitive information of Hastings. The suggestion/motivation for doing so would have been to prevent accidental or intentional dissemination of confidential or sensitive documents and/or information to unauthorized users (Hastings: column 3 lines 24-26).
Regarding claims 5 and 15, Lad in view of Ismail does not explicitly disclose the following limitations which are disclosed by Hastings, wherein the custom data identifiers include custom string patterns and regular expressions (Hastings: column 10 lines 35-67, “Each sensor may also include or otherwise be associated with an action that should be applied to the traffic if the string or regular expression is matched. The different actions may be defined based on the sensitivity levels of the data. For the most sensitive data leak, the traffic may be blocked. Other actions, such as logging or passing the data traffic may be taken for less sensitive data. The action may be applied by action module 305 when a sensor is matched. In other embodiments of the present invention, one or more additional or alternative data identification methodologies (predefined or defined or configurable by the network administrator) may be used in place of or to supplement regular expressions including, but not limited to, content registration, contextual analysis, keywords, lexicons, extended regular expressions, meta data tags, Bayesian analysis, statistical analysis, machine learning and the like”).  Lad in view of Ismail and Hastings are analogous art because they are from the same field of endeavor, traffic monitoring and data protection. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lad in view of Ismail and Hastings before him or her, to modify the system of Lad in view of Ismail to include the custom data identifiers of Hastings. The suggestion/motivation for doing so would have been to prevent accidental or intentional dissemination of confidential or sensitive documents and/or information to unauthorized users (Hastings: column 3 lines 24-26).
Regarding claims 6 and 16, Lad as modified further discloses wherein the regular expressions support a plurality of string match pattern operators (Hastings: column 2 lines 43-55; and column 10 lines 35-67, “The DLP rule is defined in terms of a regular expression and/or a string that are configured to detect existence of one or more forms of sensitive information carried by the packets” … “Each sensor may also include or otherwise be associated with an action that should be applied to the traffic if the string or regular expression is matched”, {Examiner notes, the regular expressions support the plurality of metacharacter match pattern operators (see https://en.wikipedia.org/wiki/Regular_expression)}).  The same motivation to modify Lad in view of Ismail and further in view of Hastings, as applied in claim 5 above, applies here.
Regarding claims 7 and 17, Lad as modified further discloses wherein the regular expressions support a plurality of string match count operators (Hastings: column 2 lines 43-55; and column 10 lines 35-67, “The DLP rule is defined in terms of a regular expression and/or a string that are configured to detect existence of one or more forms of sensitive information carried by the packets” … “Each sensor may also include or otherwise be associated with an action that should be applied to the traffic if the string or regular expression is matched”, {Examiner notes, the regular expressions support the plurality of metacharacter match pattern operators (see https://en.wikipedia.org/wiki/Regular_expression)}).  The same motivation to modify Lad in view of Ismail and further in view of Hastings, as applied in claim 5 above, applies here.
Regarding claims 8 and 18, Lad as modified further discloses wherein the regular expressions support a plurality of metacharacter match pattern operators (Hastings: column 2 lines 43-55; and column 10 lines 35-67, “The DLP rule is defined in terms of a regular expression and/or a string that are configured to detect existence of one or more forms of sensitive information carried by the packets” … “Each sensor may also include or otherwise be associated with an action that should be applied to the traffic if the string or regular expression is matched”, {Examiner notes, the regular expressions support the plurality of metacharacter match pattern operators (see https://en.wikipedia.org/wiki/Regular_expression)}).  The same motivation to modify Lad in view of Ismail and further in view of Hastings, as applied in claim 5 above, applies here.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lad in view of Ismail, and further in view of Distelberg et al. (US 5452460) (hereinafter Distelberg).
Regarding claim 11, Lad in view of Ismail does not explicitly disclose the following limitation which is disclosed by Distelberg, wherein the security action is modifying ownership of files that contain the sensitive information (Distelberg: column 7 lines 15-34, “access permission and ownership of the file is immediately and atomically changed to allow only the authorized user to read and write to the pty slave file. Additionally, any user within a group of users defined by the operating system of the host computer may write to the open pty slave file. Symbolically, the kernel changes the access permission from typically "rw.rw.rw." to "rw..w. . . . ". Furthermore, the kernel changes the pty slave file ownership from the current owner name, typically, but not necessarily "root" to the effective UID of a process presently requesting access to the file”).  Lad in view of Ismail and Distelberg are analogous art because they are from the same field of endeavor, traffic monitoring and data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lad in view of Ismail and Distelberg before him or her, to modify the system of Lad in view of Ismail to include changing ownership of the file of Distelberg. The suggestion/motivation for doing so would have been to achieve the additional level of security, each communications application program must be executed as an authorized process (Distelberg: column 2 lines 5-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed.
Sarukkai (US 11089064) Cloud Security Policy Enforcement For Custom Web Applications.
Cohen (US 20150135302) CLOUD SERVICE SECURITY BROKER AND PROXY
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431